DETAILED ACTION

This Office Action is in response to the Amendment filed December 1, 2021. Claim(s) 1, 11, and 20 have been amended. Therefore, Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2019/0149857 A1, hereinafter Lo), in view of Hannuksela et al. (US 2018/0077210 A1, hereinafter Hannuksela). 

As to Amended Claim 1, Lo discloses a method performed by at least one processor, the method comprising:
obtaining an event message track including a plurality of event message boxes, the event message track configured to be processed by a Dynamic Adaptive Streaming over HTTP (DASH) client for displaying media content ((Lo; Fig. 9; [0172-0173]), where Lo discloses the timed metadata track messages may contain application-specific metadata or web assets and/or resources for use by DAA. When the timed metadata track messages contain web assets and/or resources, the messages may be referred to as timed web asset track messages. DASH Client receives Timed Metadata Track data in an ISO BMFF file, containing metadata to be used by DAA to perform interactivity-related tasks. (Lo; Fig. 6; [0166]), where Lo discloses DASH Client receives an inband DASH Event stream via `emsg` boxes (304). The DASH event stream includes data for one or more DASH events, which may specify interactivity-related content.);
obtaining an indicator that indicates each type of the plurality of event message boxes in the event message track ((Lo; Figs. 6 & 9; [0166, 0172-0173]), where Lo discloses DAA sends a subscription to DASH events via a first application programming interface (API), InbandEventSubsribe (schemeUri, Value, deliveryMode), to DASH Client. Next, DASH client sends an inbandEventSubsribeResponse (OK) to DAA. Next, DASH Client receives an inband DASH Event stream via `emsg` boxes. The DASH event stream includes data for one or more DASH events, which may specify interactivity-related content as discussed above. Next, DASH Client sends data representing the interactivity-related content via a second interface, inbandEventNotif (Event info), to DAA. DAA then sends an inbandEventNotifResopnse (OK) to DASH Client. Moreover, DAA may present content associated with the event to the end user.); and
providing the event message track to the DASH client or displaying media content based on the event message track ((Lo; Fig. 1; [0172-0173]), where Lo discloses DASH Client receives Timed Metadata Track data in an ISO BMFF file, containing metadata to be used by DAA to perform interactivity-related tasks. The Timed Metadata Track may contain timed web resources, such as an HTML5 video track. Next, DASH Client sends timed metadata track data via a second API, timedMetadataTrackNotif (track_id, track data), to DAA. DAA then sends the timedMetadataTrackNotifResponse (OK) to DASH Client. Moreover, DAA may present content associated with the timed metadata track to a user via a user interface of client device.).
However, Lo does not disclose the indicator is included in the event message track, and that the indicator indicates the types of event message boxes.
In an analogous art, Hannuksela discloses the indicator is included in the event message track, and that the indicator indicates the types of event message boxes ((Hannuksela; [0056-0057, 0061, 0115, 0137]), where Hannuksela discloses the Event Message Box (i.e. emsg) is encapsulated in an ISO base media file format (ISOBMFF). With each event message tracks (i.e. time metadata track, hint track, media etc…) can be encapsulated to the ISOBMFF. Each track is associated with a handler, identified by a four-character code, specifying the track type and be used to indicate the type of message.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lo to include the indicator is included in the event message track, and that the indicator indicates the types of event message boxes as taught by Hannuksela to assist rendering operations of the audio-visual presentation on a playback device (Hannuksela; [0005]).

As to Claim 2, Lo-Hannuksela discloses the method of claim 1, wherein the indicator indicates that each of the plurality of event message boxes is a same event message box type ((Lo; [0166]), where Lo discloses an indicator with the same event message box.).

As to Claim 3, Lo-Hannuksela discloses the method of claim 1, wherein the indicator indicates that the event message track includes at least two types of event message boxes ((Lo; [0166]), where Lo discloses an indicator with at least two types of event message box.).

As to Claim 4, Lo-Hannuksela discloses the method of claim 1, wherein the indicator indicates that at least one of the plurality of event message boxes has a negative presentation time offset relative to a sample presentation time ((Lo; [0166, 0168]), where Lo discloses an indicator specifying a plurality of parameters according the presentation of the request media content to be displayed the user device.).

As to Claim 5, Lo-Hannuksela discloses the method of claim 1, wherein the indicator is a Uniform Resource Name (URN) ((Lo; [0091, 0166]), where Lo discloses indicator using a URN.).

As to Claim 6, Lo-Hannuksela discloses the method of claim 1, wherein the indicator is Uniform Resource Indicator (URI) data value ((Lo; [0085, 0091, 0166]), where Lo discloses indicator using a URI.).

As to Claim 7, Lo-Hannuksela discloses the method of claim 1, wherein the obtaining the indicator comprises inserting the indicator in a header of the event message track (Lo; [0085, 0091, 0156, 0166]).

As to Claim 8, Lo-Hannuksela discloses the method of claim 1, wherein the event message track further includes a track header that includes a flag indicating whether every metadata sample of the event message track has a constant size (Lo; [0156, 0161, 0172-0173]).

As to Claim 9, Lo-Hannuksela discloses the method of claim 8, wherein the track header further includes a syntax element that indicates a size of each metadata sample of the event message track in a case where the flag indicates that every metadata sample of the event message track has the constant size (Lo; [0156, 0161, 0172-0173]).

As to Claim 10, Lo-Hannuksela discloses the method of claim 1, wherein the event message track is a timed metadata track (Lo; [0172-0173]).

As to Amended Claim 11, Lo discloses a system comprising:
at least one memory storing computer code (Lo; [0175-0177]); and
at least one processor configured to access the computer code and operate as instructed by the computer code (Lo; [0175-0177]), the computer code including:
event message track obtaining code configured the cause the at least one processor to obtain an event message track, the event message track configured to be processed by a Dynamic Adaptive Streaming over HTTP (DASH) client for displaying media content ((Lo; Fig. 9; [0172-0173]), where Lo discloses the timed metadata track messages may contain application-specific metadata or web assets and/or resources for use by DAA. When the timed metadata track messages contain web assets and/or resources, the messages may be referred to as timed web asset track messages. DASH Client receives Timed Metadata Track data in an ISO BMFF file, containing metadata to be used by DAA to perform interactivity-related tasks. (Lo; Fig. 6; [0166]), where Lo discloses DASH Client receives an inband DASH Event stream via `emsg` boxes (304). The DASH event stream includes data for one or more DASH events, which may specify interactivity-related content.), the event message track obtaining code comprising:
event message box obtaining code configured to cause the at least one processor to obtain a plurality of event message boxes of the event message track ((Lo; Figs. 6 & 9; [0166, 0172-0173]), where Lo discloses DAA sends a subscription to DASH events via a first application programming interface (API), InbandEventSubsribe (schemeUri, Value, deliveryMode), to DASH Client. Next, DASH client sends an inbandEventSubsribeResponse (OK) to DAA. Next, DASH Client receives an inband DASH Event stream via `emsg` boxes. The DASH event stream includes data for one or more DASH events, which may specify interactivity-related content as discussed above. Next, DASH Client sends data representing the interactivity-related content via a second interface, inbandEventNotif (Event info), to DAA. DAA then sends an inbandEventNotifResopnse (OK) to DASH Client. Moreover, DAA may present content associated with the event to the end user.); and 
indicator obtaining code configured to cause the at least one processor to obtain an indicator that indicates each type of the plurality of event message boxes in the event message track ((Lo; Figs. 6 & 9; [0166, 0172-0173]), where Lo discloses DAA sends a subscription to DASH events via a first application programming interface (API), InbandEventSubsribe (schemeUri, Value, deliveryMode), to DASH Client. Next, DASH client sends an inbandEventSubsribeResponse (OK) to DAA. Next, DASH Client receives an inband DASH Event stream via `emsg` boxes. The DASH event stream includes data for one or more DASH events, which may specify interactivity-related content as discussed above. Next, DASH Client sends data representing the interactivity-related content via a second interface, inbandEventNotif (Event info), to DAA. DAA then sends an inbandEventNotifResopnse (OK) to DASH Client. Moreover, DAA may present content associated with the event to the end user.); and
providing or displaying code configured to cause the at least one processor to provide the event message track to the DASH client or display media content based on the event message track ((Lo; Fig. 1; [0172-0173]), where Lo discloses DASH Client receives Timed Metadata Track data in an ISO BMFF file, containing metadata to be used by DAA to perform interactivity-related tasks. The Timed Metadata Track may contain timed web resources, such as an HTML5 video track. Next, DASH Client sends timed metadata track data via a second API, timedMetadataTrackNotif (track_id, track data), to DAA. DAA then sends the timedMetadataTrackNotifResponse (OK) to DASH Client. Moreover, DAA may present content associated with the timed metadata track to a user via a user interface of client device.).
However, Lo does not disclose the indicator is included in the event message track, and that the indicator indicates the types of event message boxes.
In an analogous art, Hannuksela discloses the indicator is included in the event message track, and that the indicator indicates the types of event message boxes ((Hannuksela; [0056-0057, 0061, 0115, 0137]), where Hannuksela discloses the Event Message Box (i.e. emsg) is encapsulated in an ISO base media file format (ISOBMFF). With each event message tracks (i.e. time metadata track, hint track, media etc…) can be encapsulated to the ISOBMFF. Each track is associated with a handler, identified by a four-character code, specifying the track type and be used to indicate the type of message.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lo to include the indicator is included in the event message track, and that the indicator indicates the types of event message boxes as taught by Hannuksela to assist rendering operations of the audio-visual presentation on a playback device (Hannuksela; [0005]).

As to Claim 12, Lo-Hannuksela discloses the system of claim 11, wherein the indicator indicates that each of the plurality of event message boxes is a same event message box type ((Lo; [0166]), where Lo discloses an indicator with the same event message box.).

As to Claim 13, Lo-Hannuksela discloses the system of claim 11, wherein the indicator indicates that the event message track includes at least two types of event message boxes ((Lo; [0166]), where Lo discloses an indicator with at least two types of event message box.).

As to Claim 14, Lo-Hannuksela discloses the system of claim 11, wherein the indicator indicates that at least one of the plurality of event message boxes has a negative presentation time offset relative to a sample presentation time ((Lo; [0166, 0168]), where Lo discloses an indicator specifying a plurality of parameters according the presentation of the request media content to be displayed the user device.).

As to Claim 15, Lo-Hannuksela discloses the system of claim 11, wherein the indicator is a Uniform Resource Name (URN) ((Lo; [0091, 0166]), where Lo discloses indicator using a URN.).

As to Claim 16, Lo-Hannuksela discloses the system of claim 11, wherein the indicator is Uniform Resource Indicator (URI) data value ((Lo; [0085, 0091, 0166]), where Lo discloses indicator using a URI.).

As to Claim 17, Lo-Hannuksela discloses the system of claim 11, wherein the indicator is in a header of the event message track (Lo; [0085, 0091, 0156, 0166]).

As to Claim 18, Lo-Hannuksela discloses the system of claim 11, wherein the event message track further includes a track header that includes a flag indicating whether every metadata sample of the event message track has a constant size (Lo; [0156, 0161, 0172-0173]).

As to Claim 19, Lo-Hannuksela discloses the system of claim 18, wherein the track header further includes a syntax element that indicates a size of each metadata sample of the event message track in a case where the flag indicates that every metadata sample of the event message track has the constant size (Lo; [0156, 0161, 0172-0173]).

As to Amended Claim 20, Lo discloses a non-transitory computer-readable medium storing computer code that is configured to, when executed by at least one processor, cause the at least one processor to:
obtain an event message track including a plurality of event message boxes, the event message track configured to be processed by a Dynamic Adaptive Streaming over HTTP (DASH) client for displaying media content ((Lo; Fig. 9; [0172-0173]), where Lo discloses the timed metadata track messages may contain application-specific metadata or web assets and/or resources for use by DAA. When the timed metadata track messages contain web assets and/or resources, the messages may be referred to as timed web asset track messages. DASH Client receives Timed Metadata Track data in an ISO BMFF file, containing metadata to be used by DAA to perform interactivity-related tasks. (Lo; Fig. 6; [0166]), where Lo discloses DASH Client receives an inband DASH Event stream via `emsg` boxes (304). The DASH event stream includes data for one or more DASH events, which may specify interactivity-related content.);
obtain an indicator that indicates each type of the plurality of event message boxes in the event message track ((Lo; Figs. 6 & 9; [0166, 0172-0173]), where Lo discloses DAA sends a subscription to DASH events via a first application programming interface (API), InbandEventSubsribe (schemeUri, Value, deliveryMode), to DASH Client. Next, DASH client sends an inbandEventSubsribeResponse (OK) to DAA. Next, DASH Client receives an inband DASH Event stream via `emsg` boxes. The DASH event stream includes data for one or more DASH events, which may specify interactivity-related content as discussed above. Next, DASH Client sends data representing the interactivity-related content via a second interface, inbandEventNotif (Event info), to DAA. DAA then sends an inbandEventNotifResopnse (OK) to DASH Client. Moreover, DAA may present content associated with the event to the end user.); and
provide the event message track to the DASH client or display media content based on the event message track ((Lo; Fig. 1; [0172-0173]), where Lo discloses DASH Client receives Timed Metadata Track data in an ISO BMFF file, containing metadata to be used by DAA to perform interactivity-related tasks. The Timed Metadata Track may contain timed web resources, such as an HTML5 video track. Next, DASH Client sends timed metadata track data via a second API, timedMetadataTrackNotif (track_id, track data), to DAA. DAA then sends the timedMetadataTrackNotifResponse (OK) to DASH Client. Moreover, DAA may present content associated with the timed metadata track to a user via a user interface of client device.).
However, Lo does not disclose the indicator is included in the event message track, and that the indicator indicates the types of event message boxes.
In an analogous art, Hannuksela discloses the indicator is included in the event message track, and that the indicator indicates the types of event message boxes ((Hannuksela; [0056-0057, 0061, 0115, 0137]), where Hannuksela discloses the Event Message Box (i.e. emsg) is encapsulated in an ISO base media file format (ISOBMFF). With each event message tracks (i.e. time metadata track, hint track, media etc…) can be encapsulated to the ISOBMFF. Each track is associated with a handler, identified by a four-character code, specifying the track type and be used to indicate the type of message.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lo to include the indicator is included in the event message track, and that the indicator indicates the types of event message boxes as taught by Hannuksela to assist rendering operations of the audio-visual presentation on a playback device (Hannuksela; [0005]).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Oh et al. (US 2018/0109743 A1) discloses event signaling from an application. The signal including different track reference type. 
Skupin et al. (US 2019/0174161 A1) discloses scene section and region of interest handling in video streaming.
Stockhammer et al. (US 2022/0116691 A1) discloses segment types as delimiters and addressable resource identifiers. 
Stockhammer et al. (US 2019/0104326 A1) discloses content source description for immersive media data.
Zia et al. (US 2019/0243881 A1) discloses processing ISOBMFF web resource tracking.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        4.14.2021